  Case 1:21-cv-00797-VM Document 9 Filed 04/15/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
FD SPECIAL OPPORTUNITIES V, LLC :                               4/15/2021
, et al.,                        :
                                 :
                  Plaintiffs,    :
                                 :              21 Civ. 797 (VM)
          -against-              :                 ORDER
                                 :
SILVER ARCH CAPTIAL PARTNERS,    :
LLC, et al.,                     :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     On April 5, 2021, Defendants filed a letter motion
requesting a conference to obtain guidance or a ruling on
whether an amendment or pre-answer motion to dismiss is
warranted in this matter. (See Dkt. No. 6.) After reviewing
the submission, including the parties’ correspondence, the
Court does not believe a conference is necessary at this time.
Instead, the court is inclined to treat the parties’ pre-
motion letters as a motion to dismiss, see Kapitalforeningen
Lægernes Invest. v. United Techs. Corp., 779 F. App’x 69, 70
(2d Cir. 2019) (affirming the district court ruling deeming
an exchange of letters as a motion to dismiss), but if further
briefing becomes necessary the Court will direct the parties
to file additional material.
SO ORDERED:

Dated:    New York, New York
          15 April 2021
